AO 247 (Rev. 11/11) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C. § 3582(c)(2)         Page 1 of 2 (Page 2 Not for Public Disclosure)


                                      UNITED STATES DISTRICT COURT
                                                                        for the
                                                            District of South Carolina

                   United States of America
                              v.                                           )
                                                                           )
                                                                           )   Case No:       3:07-671-001-MBS
                         TRAVIS YOUNG
                                                                           )   USM No: 15438-171
Date of Original Judgment:         7/26/10                                 )
Date of Previous Amended Judgment: 1/23/19                                 )   Pro se
(Use Date of Last Amended Judgment if Any)                                     Defendant’s Attorney


                  ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                    PURSUANT TO § 404 OF THE FIRST STEP ACT OF 2018
          Upon motion of O the defendant  the Director of the Bureau of Prisons  the court

         for a reduction in the term of imprisonment imposed based on § 404 of the First Step Act of 2018, and having
considered such motion, and taking into account the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent
that they are applicable,
IT IS ORDERED that the motion is:
           O DENIED.  GRANTED and the defendant’s previously imposed sentence of imprisonment (as reflected in
the last judgment issued) of                   months is reduced to                                     .
                                             (Complete Parts I and II of Page 2 when motion is granted)

The defendant would have qualified for a reduced term of supervised release from 10 year to 8 years. However, the
defendant’s supervised release was revoked on January 22, 2019, and a 5-year term of supervised release was re-
imposed.




Except as otherwise provided, all provisions of the judgment dated 1/23/19                                       shall remain in effect.
IT IS SO ORDERED.

Order Date:            November 21, 2019                                                       /s/ Margaret B. Seymour
                                                                                                       Judge’s signature


Effective Date:                                                           Margaret B. Seymour, Senior United States District Judge
                     (if different from order date)                                                Printed name and title
